DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office Action is in response to the amendments filed 6/17/2022. Claims 1 and 3-15 are currently pending. Claims 1 and 8 have been amended. Claim 2 has been previously canceled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Demers (US 2005/0181924 A1) in view of Toth (US 2004/0266598 A1).
	Regarding claim 1, Demers discloses an apparatus (35 – Fig. 1) for the provision of packaging material (34 – Fig. 1), comprising: a forming unit (the assembly of 134 and 160 – Fig. 7) configured for producing a packaging material from a Leporello paper strip stack (para. 0007, lines 1-5) and configured for ejecting the packaging material (see Fig. 1), wherein the forming unit further comprises: two feed rollers (134 – Fig. 7) opposing each other for driving the paper strip (para. 0067); a motor (140 – Fig. 7) for operating the feed rollers (para. 0068, lines 5-7); and an outlet opening (at 56 – Fig. 7) for the packaging material at its front side, wherein the forming unit is pivotable backwards from a working position (the position depicted in Fig. 4) to a loading position (the configuration depicted by dashed lines in Fig. 3 at the height depicted in Fig. 5); an initialization switch (the foot pedal, para. 0079, line 2) configured for activation of the motor of the feed rollers (para. 0079, lines 1-6), wherein the initialization switch is disposed at the forming unit (being near the apparatus is interpreted to be “at” the forming unit) and is accessible at its rear side in the loading position (it is clear from the context of para. 0079 that the pedal is near the apparatus, since it is near the apparatus it is interpreted to be accessible at its rear side); a preforming station (116 – Fig. 7) being positioned upstream from the feed rollers along a paper feed direction for transverse compression of the paper strip (see Fig. 7); a guiding unit (110 – Fig. 7) positioned upstream from the preforming station in the paper feed direction for aligning the paper strip for the preforming station (para. 0059); and a frame (40 – Fig. 1), on which the forming unit is pivotably supported between the working position and the loading position (see Fig. 3), wherein in the working position, the forming unit is aligned downwards in an ejection direction (see Fig. 4) for ejecting the packaging material and wherein the forming unit in the loading position is lower relative to the working position (compare Figs. 4 and 5), wherein the motor is configured to be activated in the loading position (the motor is capable of being activated at any time, therefore it is capable of being activated in the loading position).
	However, Demers does not disclose that the initialization switch is disposed on the forming unit.
	Toth teaches an apparatus for the provision of packaging material, comprising: a forming unit (1 – Fig. 1) and an initialization switch (68 – Fig. 4) configured for activation of a motor (3 – Fig. 4) of feed rollers (6, 7 – Fig. 4 and para. 0046, lines 1-5), wherein the initialization switch is disposed on the forming unit and is accessible at its rear side in a loading position (see Figs. 1 and 4, 68 faces towards the rear).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified the forming unit of Demers to include an initialization switch as taught by Toth. One of ordinary skill in the art would have been motivated to make this modification in order to allow the packaging material to be loaded in a controlled manner and thereby improve the reliability of the loading of the packaging material.

Demers, as modified by Toth, further teaches (citations refer to Demers unless otherwise indicated):
	Claim 3, the forming unit (the assembly of 134 and 160 – Fig. 7) is configured to operate the motor (140 – Fig. 7) during normal operation with a load of at least 60% of the full load, on activation of the motor in the loading position by the initialization switch (para. 0079, lines 1-6; note the motor is operated by a foot pedal, since the foot pedal can be fully depressed when the forming unit is in the loading position, the motor is capable of operating at 100% of the full load on activation of the motor in the loading position by the initialization switch).

	Claim 4, in the loading position (the configuration depicted by dashed lines in Fig. 3 at the height depicted in Fig. 5), a manual introduction access (the inlet at 116 – Fig. 7 is interpreted a manual introduction access) is provided for introducing the paper strip into the feed rollers.

	Claim 7, in the working position (the position depicted in Fig. 4), the forming unit (the assembly of 134 and 160 – Fig. 7) is aligned downwards in the ejection direction for ejecting the packaging material, further wherein the forming unit in the loading position (the configuration depicted by dashed lines in Fig. 3 at the height depicted in Fig. 5) is lower relative to the working position (see Figs. 4 and 5), and in the loading position, a preload force is acting against a weight force of the forming unit (the reaction force from the pin at 72 – Fig. 3 is interpreted as the preload force).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Demers (US 2005/0181924 A1) in view of Toth (US 2004/0266598 A1) and Applicant Admitted Prior Art. Note that Official Notice was taken in the Office Action dated 6/16/2021. Since the Official Notice was not challenged in the response dated 9/16/2021, the subject matter of the Official Notice has become applicant admitted prior art.
	Regarding claims 5 and 6, Demers, as modified by Toth, teaches essentially all of the elements of the claimed invention in claim 1.
	However, Demers, as modified by Toth, does not disclose a securing switch.
	In this case, as admitted by applicant, it is old and well known in the art to provide a securing switch having a release state for an activation of the motor by an initialization switch, and having a securing state which prevents the activation of the motor in the loading position, wherein the securing switch can adopt the release state in a closed position of a tool-free removable safety cover for covering the feed unit. One of ordinary skill in the art, being aware of such a securing switch would have recognized that it improves the safety of an apparatus.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified the apparatus of Demers and Toth to include a securing switch in order to improve the safety of an apparatus.

Allowable Subject Matter
Claims 8-15 are allowed.


Response to Arguments
Applicant's arguments filed 6/17/2022 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claim 1 has been considered but are moot because the arguments do not pertain to the new ground of rejection set forth in this Office Action.

	Regarding claims 5 and 6, applicant argues that the claimed securing switch is not Applicant Admitted Prior Art since it is not applicant admitted and the securing switch is not prior art.
	However, as noted in the rejection of claims 5 and 6 above, Official Notice was taken in the Office Action dated 6/16/2021. Since the Official Notice was not challenged in applicant’s response dated 9/16/2021, the subject matter of the notice has become applicant admitted prior art. Therefore, applicant’s argument is found to be not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M WITTENSCHLAEGER whose telephone number is (571)272-7012. The examiner can normally be reached MON-FRI: 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731
8/2/2022